        Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
RAUL JIMENEZ DE LOS SANTOS,                                                  19-CV-3007

                                   Plaintiff,

                 - against -                                                 COMPLAINT

LOCO FURNITURE CORP, LOCO FURNITURE OF NY,
INC., LOCO FURNITURE OF BRONX, INC., DISCOUNT
KING FURNITURE WHOLESALE CORP., NAWRAS
ARBID, Individually, SALWA ALSHOUFI, Individually, and
SHAWKAT HARB, Individually,

                                     Defendants.
-------------------------------------------------------------------------X

        Plaintiff, RAUL JIMENEZ DE LOS SANTOS, by his attorneys, LAW OFFICE OF

YURIY MOSHES, P.C., hereby complains of Defendants, upon information and belief, as

follows:


                                        NATURE OF THE CASE

1.      Plaintiff brings this action against Defendants pursuant to the Fair Labor Standards Act,

        29 U.S.C. § 201, et seq. (“FLSA”) and the New York State Labor Law, Articles 6 & 19

        (“NYLL”) for failure to pay minimum wage and overtime wages due and owed for hours

        worked in excess of forty (40) hours per workweek. As a result of Defendants’ violation

        of the NYLL and FLSA, Plaintiff is entitled to (a) the full amount of underpayment, (b)

        attorneys’ fees and costs, (c) prejudgment interest, and (d) an additional amount as

        liquidated damages equal to one hundred percent of the total amount of the wages found

        to be due.

2.      Plaintiff also complains pursuant to the Wage Theft Prevention Act, New York Labor

        Law § 195, et seq., and seeks to redress the damages he has suffered as a result of
     Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 2 of 16



     Defendants’ failure to give him written notice of wage rates and paystubs, including,

     inter alia, his rate of pay.


                                JURISDICTION AND VENUE

3.   Jurisdiction of this Court is proper under §216(b) of the FLSA (29 U.S.C. § 216 (b)) and

     28 U.S.C. §§ 1331 and 1343.

4.   The Court has supplemental jurisdiction over the claims of Plaintiff brought under state

     law pursuant to 28 U.S.C. §1367.

5.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as it is a judicial district

     in which a substantial part of the events or omissions giving rise to the claims have

     occurred.


                                          PARTIES

6.   That at all times relevant hereto, Plaintiff RAUL JIMENEZ DE LOS SANTOS

     (“JIMENEZ”) was a resident of the State of New York and the County of Bronx.

7.   That at all times relevant hereto, Defendant LOCO FURNITURE CORP (“LOCO

     CORP”) was a domestic business corporation, duly existing pursuant to, and by virtue of

     the laws of the State of New York, with its principal place of business located at 2510

     Valentine Avenue, Bronx, New York 10458.

8.   That at all times relevant hereto, Defendant LOCO FURNITURE OF NY, INC. (“LOCO

     NY”) was a domestic business corporation, duly existing pursuant to, and by virtue of the

     laws of the State of New York, with its principal place of business located at 1-9 West

     Fordham Road, Bronx, New York 10468.

9.   That at all times relevant hereto, Defendant LOCO FURNITURE OF BRONX, INC.



                                              2
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 3 of 16



      (“LOCO BRONX”) was a domestic business corporation, duly existing pursuant to, and by

      virtue of the laws of the State of New York, with its principal place of business located at

      2510 Valentine Avenue, Bronx, New York 10458.

10.   That at all times relevant hereto, Defendant DISCOUNT KING FURNITURE

      WHOLESALE CORP. (“DISCOUNT KING”) was a domestic business corporation, duly

      existing pursuant to, and by virtue of the laws of the State of New York, with its principal

      place of business located at 2510 Valentine Avenue, Bronx, New York 10458.

11.   That at all times relevant hereto, Defendants LOCO CORP, LOCO NY, LOCO BRONX,

      and DISCOUNT KING owned, operated, and maintained furniture stores named “Loco

      Sam Furniture” and “Loco Furniture” with locations at 2510 Valentine Avenue Bronx,

      New York 10458 and 1-9 W Fordham Road, Bronx, New York 10468.

12.   That at all times relevant hereto, Plaintiff JIMENEZ was a full-time employee of

      Defendants LOCO CORP, LOCO NY, LOCO BRONX, and DISCOUNT KING.

13.   That at all times relevant hereto, Defendant NAWRAS ARBID (“ARBID”) was an

      employee of Defendants LOCO CORP, LOCO NY, LOCO BRONX, and DISCOUNT

      KING, holding the position of “Owner.”

14.   That at all times relevant hereto, Defendant ARBID was Plaintiff JIMENEZ’s supervisor

      and/or had supervisory authority over Plaintiff JIMENEZ.

15.   That from on or about March 15, 2014 to on or about August 10, 2014, Defendant

      ARBID owned, operated, and maintained furniture stores named “NY Furniture” with

      locations at 2510 Valentine Avenue Bronx, New York 10458 and 1-9 W Fordham Road,

      Bronx, New York 10468.

16.   That at all times relevant hereto, Defendant SHAWKAT HARB (“HARB”) was an



                                               3
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 4 of 16



      employee of Defendants LOCO CORP, LOCO NY, LOCO BRONX, and DISCOUNT

      KING, holding the position of “Owner.”

17.   That at all times relevant hereto, Defendant SALWA ALSHOUFI (“ALSHOUFI”) was

      an employee of Defendants LOCO CORP, LOCO NY, LOCO BRONX, and DISCOUNT

      KING, holding the position of “Manager.”

18.   That at all times relevant hereto, Defendant ALSHOUFI was Plaintiff JIMENEZ’s

      supervisor and/or had supervisory authority over Plaintiff JIMENEZ.

19.   That at all times relevant hereto, Defendants LOCO CORP, LOCO NY, LOCO BRONX,

      and DISCOUNT KING are “integrated employers,” as they have common management,

      share financial control of each company, share centralized control of labor relations, and

      share employees.

20.   That at all times relevant hereto, Defendants LOCO CORP, LOCO NY, LOCO BRONX,

      and DISCOUNT KING, Defendant ARBID, Defendant HARB, and Defendant

      ALSHOUFI are collectively referred to herein as “Defendants.”

21.   At all times relevant hereto, Defendants had the power to, and were responsible for,

      determining the wages to be paid to Plaintiff JIMENEZ.

22.   At all times relevant hereto, Defendants had the power to, and did in fact, establish the

      terms of Plaintiff JIMENEZ’s employment, including Plaintiff JIMENEZ’s schedule and

      rate of pay.

23.   The FLSA defines “employer” to include any person acting directly or indirectly in the

      interest of an employer in relation to an employee and an employee is anyone who is

      suffered or permitted to work. As a result, including as further described below, both

      Defendants are liable as “employers” under the FLSA.



                                               4
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 5 of 16



24.   Defendants are also jointly and severally liable as joint employers under 29 C.F.R.

      §791.2 for the violations complained of herein.

25.   Upon information and belief, Defendants were engaged in interstate commerce within the

      meaning of the FLSA in that Defendants: (a) had and have employees engaged in

      commerce or in the production of goods for commerce, and handles, sells, or otherwise

      works on goods or materials that have been moved in or produced for commerce by any

      person; and (b) had and have an annual gross volume of sales of not less than

      $500,000.00.

26.   Further, upon information and belief, during Plaintiff JIMENEZ’s employment with

      Defendants, Plaintiff JIMENEZ routinely engaged in activities which facilitate or relate

      to interstate or foreign commerce.


                                     MATERIAL FACTS

27.   On or about March 15, 2014, Plaintiff JIMENEZ began working for Defendants as a

      “Salesperson.”

28.   Throughout Plaintiff JIMENEZ’s employment, Plaintiff JIMENEZ was an exemplary

      employee, was never disciplined, and always received compliments for his work

      performance.

29.   At all times relevant hereto, the work performed by Plaintiff JIMENEZ required no

      capital investment.

30.   At all times relevant hereto, Plaintiff JIMENEZ did not have any supervisory or

      managerial responsibilities.

31.   Insofar as is relevant, from on or about December 31, 2013 to on or about December 30,

      2014, the New York State minimum wage was $8.00 per hour. From on or about


                                              5
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 6 of 16



      December 31, 2014 to on or about December 30, 2015, the New York State minimum

      wage was $8.75 per hour. From December 31, 2015 to December 30, 2016, the New

      York State minimum wage was $9.00 per hour. From on or about December 31, 2016 to

      on or about December 30, 2017, the New York State minimum wage for employers with

      eleven (11) or more employees in New York City was $11.00 per hour. From on or about

      December 31, 2017 to on or about December 30, 2018, the New York State minimum

      wage for employers with eleven (11) or more employees in New York City was $13.00

      per hour.

32.   From on or about March 15, 2014 to on or about December 30, 2014 (“the 2014 period”),

      Plaintiff JIMENEZ worked for Defendants six (6) days per week from 10:00am to

      8:00pm. Accordingly, Plaintiff JIMENEZ worked sixty (60) hours per week during the

      2014 period.

33.   However, during the 2014 period, Defendants consistently failed to pay Plaintiff

      JIMENEZ at the minimum wage rate for all hours worked up to forty (40) hours per

      week.

34.   Further, as Plaintiff JIMENEZ was a non-exempt employee, he should have been paid

      time-and-a-half his regular hourly rate for the twenty (20) hours of overtime that Plaintiff

      JIMENEZ worked each week. However, although Defendants required Plaintiff

      JIMENEZ to work sixty (60) hours each week, Defendants wholly failed to compensate

      Plaintiff JIMENEZ at a rate of one and one-half times his regular hourly rate of pay for

      all hours worked in excess of forty (40) hours each week, in violation of the FLSA and

      the NYLL.

35.   By way of example, during the 2014 period, at the end of each week, rather than paying



                                               6
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 7 of 16



      Plaintiff JIMENEZ for forty (40) hours at the minimum hourly wage rate of $8.00 and

      twenty (20) hours at his overtime hourly rate of $12.00 for a total of five-hundred and

      sixty dollars ($560.00), Defendants instead always paid Plaintiff JIMENEZ two-hundred

      and fifty dollars ($250.00).

36.   During the 2014 period, Plaintiff JIMENEZ worked approximately forty (40) weeks.

37.   Thus, during the 2014 period, Defendants have blatantly violated the NYLL and FLSA

      by denying Plaintiff JIMENEZ approximately three-hundred and ten dollars ($310.00) in

      wages each week, for a total of $12,400.00 ($310.00 x 40 weeks).

38.   From on or about December 31, 2014 to on or about December 30, 2015 (“the 2015

      period”), Plaintiff JIMENEZ worked for Defendants six (6) days per week from 10:00am

      to 8:00pm. Accordingly, Plaintiff JIMENEZ worked sixty (60) hours per week during

      the 2015 period.

39.   However, during the 2015 period, Defendants consistently failed to pay Plaintiff

      JIMENEZ at the minimum wage rate for all hours worked up to forty (40) hours per

      week. Further, Defendants wholly failed to compensate Plaintiff JIMENEZ at a rate of

      one and one-half times his regular hourly rate of pay for all hours worked in excess of

      forty (40) hours each week, in violation of the FLSA and the NYLL.

40.   Specifically, during the 2015 period, at the end of each week, rather than paying Plaintiff

      JIMENEZ for forty (40) hours at the minimum hourly wage rate of $8.75 and twenty (20)

      hours at his overtime hourly rate of $13.125 for a total of six-hundred twelve dollars and

      fifty cents ($612.50), Defendants instead always paid Plaintiff JIMENEZ two-hundred

      and fifty dollars ($250.00).

41.   During the 2015 period, Plaintiff JIMENEZ worked approximately fifty (50) weeks.



                                               7
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 8 of 16



42.   Thus, during the 2015 period, Defendants have blatantly violated the NYLL and FLSA

      by denying Plaintiff JIMENEZ approximately three-hundred sixty-two dollars and fifty

      cents ($362.50) in wages each week, for a total of $18,125.00 ($362.50 x 50 weeks).

43.   From on or about December 31, 2015 to on or about December 30, 2016 (“the 2016

      period”), worked for Defendants six (6) days per week from 10:00am to 8:00pm.

      Accordingly, Plaintiff JIMENEZ worked sixty (60) hours per week during the 2016

      period.

44.   However, during the 2016 period, Defendants consistently failed to pay Plaintiff

      JIMENEZ at the minimum wage rate for all hours worked up to forty (40) hours per

      week.

45.   Further, as Plaintiff JIMENEZ was a non-exempt employee, he should have been paid

      time-and-a-half his regular hourly rate for the twenty (20) hours of overtime that Plaintiff

      JIMENEZ worked each week. However, although Defendants required Plaintiff

      JIMENEZ to work sixty (60) hours each week, Defendants wholly failed to compensate

      Plaintiff JIMENEZ at a rate of one and one-half times his regular hourly rate of pay for

      all hours worked in excess of forty (40) hours each week, in violation of the FLSA and

      the NYLL.

46.   By way of example, during the 2016 period, at the end of each week, rather than paying

      Plaintiff JIMENEZ for forty (40) hours at the minimum hourly wage rate of $9.00 and

      twenty (20) hours at his overtime hourly rate of $13.50 for a total of six-hundred and

      thirty dollars ($630.00), Defendants instead always paid Plaintiff JIMENEZ two-hundred

      and fifty dollars ($250.00).

47.   During the 2016 period, Plaintiff JIMENEZ worked approximately fifty (50) weeks.



                                               8
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 9 of 16



48.   Thus, during the 2016 period, Defendants have blatantly violated the NYLL and FLSA

      by denying Plaintiff JIMENEZ approximately three-hundred and eighty dollars ($380.00)

      in wages each week, for a total of 19,000.00 ($380.00 x 50 weeks).

49.   From on or about December 31, 2016 to on or about December 30, 2017 (“the 2017

      period”), Plaintiff JIMENEZ worked for Defendants six (6) days per week from 10:00am

      to 8:00pm. Accordingly, Plaintiff JIMENEZ worked sixty (60) hours per week during

      the 2017 period.

50.   However, during the 2017 period, Defendants consistently failed to pay Plaintiff

      JIMENEZ at the minimum wage rate for all hours worked up to forty (40) hours per

      week.

51.   Further, as Plaintiff JIMENEZ was a non-exempt employee, he should have been paid

      time-and-a-half his regular hourly rate for the twenty (20) hours of overtime that Plaintiff

      JIMENEZ worked each week.              However, although Defendants required Plaintiff

      JIMENEZ to work sixty (60) hours each week, Defendants wholly failed to compensate

      Plaintiff JIMENEZ at a rate of one and one-half times his regular hourly rate of pay for

      all hours worked in excess of forty (40) hours each week, in violation of the FLSA and

      the NYLL.

52.   By way of example, during the 2017 period, at the end of each week, rather than paying

      Plaintiff JIMENEZ for forty (40) hours at the minimum hourly wage rate of $11.00 and

      twenty (20) hours at his overtime hourly rate of $16.50 for a total of seven-hundred and

      seventy dollars ($770.00), Defendants instead always paid Plaintiff JIMENEZ two-

      hundred and fifty dollars ($250.00).

53.   During the 2017 period, Plaintiff JIMENEZ worked approximately fifty (50) weeks.



                                                9
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 10 of 16



54.   Thus, during the 2017 period, Defendants have blatantly violated the NYLL and FLSA

      by denying Plaintiff JIMENEZ approximately five-hundred and twenty dollars ($520.00)

      in wages each week, for a total of $26,000.00 ($520.00 x 50 weeks).

55.   From on or about December 31, 2017 to on or about August 11, 2018 (“the 2018

      period”), Plaintiff JIMENEZ worked for Defendants six (6) days per week from 10:00am

      to 8:00pm. Accordingly, Plaintiff JIMENEZ worked sixty (60) hours per week during

      the 2018 period.

56.   However, during the 2018 period, Defendants consistently failed to pay Plaintiff

      JIMENEZ at the minimum wage rate for all hours worked up to forty (40) hours per

      week.

57.   Further, as Plaintiff JIMENEZ was a non-exempt employee, he should have been paid

      time-and-a-half his regular hourly rate for the twenty (20) hours of overtime that Plaintiff

      JIMENEZ worked each week.            However, although Defendants required Plaintiff

      JIMENEZ to work sixty (60) hours each week, Defendants wholly failed to compensate

      Plaintiff JIMENEZ at a rate of one and one-half times his regular hourly rate of pay for

      all hours worked in excess of forty (40) hours each week, in violation of the FLSA and

      the NYLL.

58.   By way of example, during the 2018 period, at the end of each week, rather than paying

      Plaintiff JIMENEZ for forty (40) hours at the minimum hourly wage rate of $13.00 and

      twenty (20) hours at his overtime hourly rate of $19.50 for a total of nine-hundred and

      ten dollars ($910.00), Defendants instead always paid Plaintiff JIMENEZ two-hundred

      and fifty dollars ($250.00).

59.   During the 2018 period, Plaintiff JIMENEZ worked approximately thirty (30) weeks.



                                              10
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 11 of 16



60.   Thus, during the 2018 period, Defendants have blatantly violated the NYLL and FLSA

      by denying Plaintiff JIMENEZ approximately six-hundred and sixty dollars ($660.00) in

      wages each week, for a total of $19,800.00 ($660.00 x 30 weeks).

61.   As a result, due to Defendants’ blatant violations of the NYLL and the FLSA, Plaintiff

      JIMENEZ is owed a total of $95,325.00 in unpaid wages for work performed for

      Defendants.

62.   On or about August 11, 2018, Plaintiff JIMENEZ’s employment with Defendants ended.

63.   Furthermore, Defendants did not provide Plaintiff JIMENEZ with any sort of written

      notice regarding: his regular rate of pay, overtime rate of pay, how he was to be paid, his

      “regular payday,” the official name of the employer and any other names used for

      business, the address and phone number of the employer’s main office or principal

      location, nor, allowances taken as part of the minimum wage (including, inter alia, tips).

64.   Plaintiff JIMENEZ has been damaged by Defendants’ failure to pay his lawfully earned

      wages.

65.   Defendants’ failure to pay Plaintiff JIMENEZ his earned wages required by law was

      willful.

66.   Defendants’ conduct was malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff JIMENEZ demands Liquidated Damages as

      against both Defendants, jointly and severally.

                         AS A FIRST CAUSE OF ACTION
                 VIOLATION OF THE FAIR LABOR STANDARDS ACT
                               MINIMUM WAGE

67.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint as if same were set forth herein fully at length.



                                               11
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 12 of 16



68.   Defendants willfully employed Plaintiff in the aforementioned enterprise and failed to

      compensate Plaintiff at the required minimum hourly rate for his employment.

69.   Defendants’ failure to pay Plaintiff the mandated minimum hourly pay in accordance

      with the FLSA was a direct violation of the FLSA, specifically 29 U.S.C. § 206.

70.   Defendants’ failure to pay proper minimum wages for each hour worked was willful

      within the meaning of 29 U.S.C. § 255.

71.   Defendants’ failure to comply with the FLSA has caused Plaintiff to suffer loss of wages.

                        AS A SECOND CAUSE OF ACTION
                  VIOLATION OF NEW YORK LABOR LAW § 652(1)
                               MINIMUM WAGE

72.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint as if same were set forth herein fully at length.

73.   Plaintiff was an employee of Defendants within the meaning of the NYLL.

74.   Defendants failed to pay Plaintiff the required minimum hourly wage rate for one hour of

      work.

75.   Defendants violated Plaintiff’s right to minimum wage pay under § 652(1); New York

      Labor Law, Article 19.

76.   Defendants also violated New York’s Minimum Wage Order of 12 NYCRR Part No.

      142.

77.   On account of such violations, Defendants are liable to Plaintiff for actual, statutory and

      liquidated damages.

78.   Defendants’ actions were willful.

79.   Defendants’ failure to comply with the NYLL and New York’s Minimum Wage Order

      caused Plaintiff to suffer loss of wages.



                                                  12
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 13 of 16




                        AS A THIRD CAUSE OF ACTION
                VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                 OVERTIME

80.   Plaintiff repeats and realleges each and every paragraph above as if said paragraph was

      more fully set forth herein at length.

81.   Defendants willfully employed Plaintiff for workweeks longer than forty (40) hours and

      failed to compensate Plaintiff for his employment in excess of forty (40) hours per week

      at a rate of at least one-and-one-half times the rate at which he was employed.

82.   Defendants failed to pay overtime wages to Plaintiff as required by the FLSA, 29 U.S.C.

      §201, et seq., and its implementing regulations.

83.   Defendants’ failure to pay Plaintiff overtime pay in accordance with the FLSA is a direct

      violation of the FLSA, specifically 29 U.S.C. §207.

84.   Defendants’ failure to pay proper overtime wages for each hour worked over forty (40)

      per week was willful within the meaning of 29 U.S.C. §255.

85.   Defendants’ failure to comply with the FLSA has caused Plaintiff to suffer a loss of

      wages.

                          AS A FOURTH CAUSE OF ACTION
                       VIOLATION OF NEW YORK LABOR LAW
                                   OVERTIME

86.   Plaintiff repeats and realleges each and every paragraph above as if said paragraph was

      more fully set forth herein at length.

87.   Defendants employed Plaintiff within the meaning of NYLL §§ 2, 190, and 651.

88.   Defendants failed to pay Plaintiff a premium for hours worked in excess of forty (40)

      hours per week, in violation of NYLL §170.

89.   Defendants have violated Plaintiff’s rights to overtime pay under Title 12 NYCRR 142-


                                               13
      Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 14 of 16



      2.2.

90.   Defendants’ failure to comply with the NYLL overtime requirements has caused Plaintiff

      to suffer loss of wages and interest thereon.

91.   Defendants’ failure to pay proper overtime wages is willful.

92.   Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants his

      unpaid overtime wages in an amount to be determined at trial, plus an amount equal to

      100% of Plaintiff’s unpaid overtime wages in the form of liquidated damages, as well as

      attorneys’ fees and costs of the action, including pre- and post- judgment interest,

      pursuant to NYLL §§ 198 and 663(1).


                         AS A FIFTH CAUSE OF ACTION
                    VIOLATION OF THE NEW YORK LABOR LAW
                         WAGE NOTICE REQUIREMENT

93.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint as if same were set forth herein fully at length.

94.   The NYLL and supporting regulations require employers to provide written notice of the

      rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week,

      salary, piece, commission, or other; allowances, if any, claimed as a part of minimum

      wage, including tip, meal, or lodging allowances; the regular pay day designated by the

      employer; the name of the employer; any “doing business as” names used by the

      employer; the physical address of employer’s main office or principal place of business,

      and a mailing address if different; the telephone number of the employer. NYLL §195-

      1(a).

95.   Defendants intentionally failed to provide notice to Plaintiff in violation of NYLL §195,

      which requires all employers to provide written notice in the employee’s primary


                                               14
        Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 15 of 16



         language about the terms and conditions of employment related to rate of pay, regular

         pay cycle and rate of overtime on his or her first day of employment.

96.      Defendants not only did not provide notice to Plaintiff at time of hire, but failed to

         provide notice to Plaintiff even after the fact.

97.      Due to Defendants’ violations of NYLL, Plaintiff is entitled to recover from Defendants,

         jointly and severally, $50 for each workday that the violation occurred or continued to

         occur, up to $5,000, together with costs and attorneys’ fees pursuant to NYLL. NYLL

         §198(1-b).

                              AS A SIXTH CAUSE OF ACTION
                          VIOLATION OF NEW YORK LABOR LAW
                           NEW YORK PAYSTUB REQUIREMENT

98.      Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

         this complaint as if same were set forth herein fully at length.

99.      The NYLL and supporting regulations require employers to provide detailed paystub

         information to employees every payday. NYLL §195-1(d).

100.     Defendants have failed to make a good faith effort to comply with the NYLL with respect

         to compensation of Plaintiff and did not provide a paystub on or after Plaintiff’s payday.

101.     Due to Defendants’ violations of NYLL, Plaintiff is entitled to recover from Defendants,

         jointly and severally, $250 for each workday of the violation, up to $5,000 for each

         Plaintiff together with costs and attorneys’ fees pursuant to NYLL. NYLL §198(1-d).



      WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

A. Declaring that Defendants engaged in unlawful employment practices prohibited by the

      FLSA and the NYLL by failing to pay Plaintiff his earned wages;



                                                   15
Case 1:19-cv-03007-LTS-DCF Document 1 Filed 04/04/19 Page 16 of 16
